17-3235
Ogunkoya v. Drake


                                      In the
                          United States Court of Appeals
                             For the Second Circuit

                                       August Term, 2018 
                                                  
                                    Argued: September 27, 2018 
                                     Decided: January 9, 2019 
                                                  
                                      Docket No. 17‐3235‐cv 
                                                                                                          
                                                      
                             SEUN OGUNKOYA, 
                                        
                             Plaintiff‐Appellee, 
                                         
                                      v. 
                                        
            MARK MONAGHAN, JAMES EGAN, COUNTY OF MONROE,  
                                        
                          Defendants‐Appellants, 
                                        
      SANDRA DOORLEY, ALBERT DRAKE III, INVESTIGATOR, DARIUSZ ZYSK, 
INVESTIGATOR, PETER SCHRAGE, TROOPER, MARK EIFERT, INVESTIGATOR, JOHN DOE, 
                               RICHARD ROE, 
                                        
                                Defendants. 
                                                                                                          
                                                      



     The Clerk of Court is respectfully requested to amend the official caption as set forth above.   
                                                    1 
                      Appeal from the United States District Court 
                         for the Eastern District of New York 
                         No. 15‐CV‐06119, Matsumoto, Judge. 
                                                                                                  
                                                 
Before:        HALL, LYNCH, and CARNEY, Circuit Judges. 

 
This  appeal  arises  out  of  Plaintiff‐Appellee  Seun  Ogunkoya’s  §  1983  lawsuit  alleging 
constitutional violations during his warrantless arrest and subsequent prosecution.  He 
was acquitted of all charges.  Two Monroe County Assistant District Attorneys appeal 
the District Court’s denial of their Rule 12(b)(6) motion to dismiss on the ground that they 
have absolute immunity for the violations alleged.  We hold that the Assistant District 
Attorneys have absolute immunity from suit and thus reverse the decision of the District 
Court  with  respect  to  claims  against  these  prosecutors  in  their  individual  capacities.  
Monroe  County  also  appeals  the  District  Court’s  denial  of  its  Rule  12(b)(6)  motion 
arguing that municipal liability is not warranted because the county prosecutors were 
state, not county, actors.  Because the elements of the claim against the county are not 
inextricably  intertwined  with  the  question  of  absolute  immunity,  we  are  without 
appellate jurisdiction to hear the county’s interlocutory appeal.  
 
        REVERSED IN PART; DISMISSED IN PART; AND REMANDED. 
 
                                       MATTHEW  D.  BROWN,  for  Michael  E.  Davis,  County 
                                       Attorney, Monroe County, New York, for  Defendants‐
                                       Appellants. 
                                        
                                       DANIEL M. WHITE, Milbank, Tweed, Hadley & McCloy, 
                                       LLP,  New  York,  NY  (Alexandra  Wang,  Max  Kelly, 
                                       Milbank, Tweed, Hadley & McCloy, LLP, New York, 
                                       New York, on the brief) for Plaintiff‐Appellee. 
                                        
 
PETER W. HALL, Circuit Judge: 

       This appeal principally concerns whether two Monroe County Assistant District 

Attorneys, James Egan and Mark Monaghan (“the ADAs”), are absolutely immune from 



                                                2 
civil  suit  for  interfering  in  the  timing  of  Plaintiff‐Appellee  Seun  Ogunkoya’s 

arraignments in several town courts as the ADAs were preparing to present the charges 

to  a  grand  jury.  Ogunkoya  alleged  that the  ADAs, along  with  other  state  and county 

defendants, violated his Fourth and Fourteenth Amendment rights by failing to timely 

arraign him on four of six identity fraud and larceny charges.  Because the ADAs were 

performing a traditional prosecutorial function when they determined that they would 

initiate  Ogunkoya’s  prosecution  via  grand  jury  indictment  and  thus  delay  his 

arraignment  on  separate  individual  charges,  we  reverse  the  District  Court’s  denial  of 

absolute immunity.   

        Regarding Monroe County’s effort to appeal the denial of its motion to dismiss, 

because the claims against the county are not inextricably intertwined with the question 

of the ADAs’ immunity, we are without jurisdiction to consider the County’s appeal at 

this time.   

                                                I. 

        Absolute  immunity  protects  a  prosecutor  “not  only  from  liability  but  also  from 

suit.”    Shmueli  v.  City  of  New  York,  424  F.3d  231,  236  (2d  Cir.  2005).    “Hence,  an 

interlocutory  order  rejecting  the  defense  [of  absolute  immunity]  is  immediately 

appealable under the collateral order doctrine.”  Id.  

        “When a district court denies immunity on a Rule 12(b)(6) motion to dismiss, ‘we 

review the district court’s denial de novo, accepting as true the material facts alleged in 


                                                 3 
the  complaint  and  drawing  all  reasonable  inferences  in  plaintiffs’  favor.’”    Warney  v. 

Monroe Cty., 587 F.3d 113, 120 (2d Cir. 2009) (quoting Johnson v. Newburgh Enlarged Sch. 

Dist., 239 F.3d 246, 250 (2d Cir. 2001)). 

                                                II. 

       The  facts  as alleged in Ogunkoya’s  complaint are as  follows.  The  investigation 

leading  to  his  arrest  began  when  Home  Depot  reported  several  gift  card  purchases 

suspected to be fraudulent to the New York State Police (“NYSP”).  The gift cards, totaling 

$28,000,  were  all  acquired  on  April  26,  2014,  at  Home  Depot  stores  in  three  Monroe 

County  towns—Greece,  Henrietta,  and  Irondequoit.    NYSP  Investigator  Mark  Eifert 

opened a criminal investigation and learned that Ogunkoya used his personal credit card 

for small purchases in the Greece and Henrietta stores around the same time as the gift 

cards  were  purchased.    Eifert  also  reviewed  Home  Depot’s  surveillance  tapes.    Those 

tapes  show  someone  other  than  Ogunkoya  purchasing  the  gift  cards.    On  January  20, 

2015, Eifert prepared six felony complaints charging Ogunkoya with one count of identity 

theft and one count of grand larceny in each of the three towns.  

       A  month  later,  acting  on  Eifert’s  knowledge  and  belief,  but  without  an  arrest 

warrant, the NYSP arrested Ogunkoya in his Brooklyn apartment.  Over the course of the 

day,  NYSP  officers  drove  Ogunkoya  to  Monroe  County,  where  he  was  brought  for 

arraignment  before  the  Henrietta  Town  Court  around  10  P.M.    The  NYSP  filed  all  six 

felony  complaints  with  the  Henrietta  court,  but  the  judge  refused  on  jurisdictional 


                                                4 
grounds to arraign Ogunkoya on the four complaints based on conduct alleged to have 

occurred in Greece and Irondequoit.  The judge instructed the NYSP to have Ogunkoya 

arraigned on the remaining complaints during the next business day, Monday, February 

23, 2015.     

        Ogunkoya was never arraigned in Greece or Irondequoit.  Instead, a bail hearing 

was held that Monday in Monroe County Court.  At the hearing, Ogunkoya, who was 

planning to sit for the bar exam in New York City the following day, asked to be arraigned 

on the four remaining complaints “in time for a new bail application to be made on all 

the charges.”  J. App. 11.  Considering Ogunkoya a “flight risk,” the ADAs argued for a 

$100,000  cash/$300,000  bond  bail  “based  on  the  combined  allegations  of  the  six  felony 

complaints.”    Id.    The  judge  set  Ogunkoya’s  bail  at  $100,000  cash/$300,000  bond.    As 

alleged by Ogunkoya, “[t]his amount of bail is unusually high considering the amount of 

the alleged thefts [] and local custom.”  Id.   

        Ogunkoya’s  family  then  sought  to  arrange  for  bail,  but  the  bail  bondsman 

“expressed  reluctance  at  posting  a  bond”  because  of  Ogunkoya’s  four  outstanding 

criminal complaints on which he had not yet been arraigned.  J. App. 12.  Ogunkoya’s 

counsel wrote to ADA Egan and again requested that Ogunkoya be arraigned on the four 

outstanding complaints so that he could secure bail.  Egan responded by email: 

        There is no need to ever arraign him on the charges in the local court.  He 
        was arrested on the Henrietta charges and received his prompt arraignment 
        on them as required by the CPL.  The purpose of CPL 140.20 is to ensure a 
        person who is arrested gets a prompt arraignment and doesn’t have to sit 
                                                5 
       in jail waiting for bail to be set.  The other charges are essentially “sealed” 
       charges  since  he  has  never  been  arrested  or  arraigned  on  them.    In  any 
       event, they were all referred to the grand jury and they will be presented 
       together.    This  is  done  frequently  in  cases  involving  charges  in  multiple 
       jurisdictions. 
        
Id. 

       Ogunkoya’s  counsel  continued  to  press  for  arraignment,  seeking  a  writ  on  the 

ground that “Ogunkoya was prepared to post a $300,000 bond but that the bail bondsman 

refused  to  post  the  bond  solely  because  of  the  unarraigned  charges.”    J.  App.  13.    On 

March 20th—28  days  after  his arrest—Ogunkoya was released after  a Monroe  County 

Court judge signed his bond documents.  On or about May 15, 2015, a Monroe County 

grand  jury  indicted  Ogunkoya  on  three  counts  of  identity  theft,  one  count  from  each 

town.  At trial, the jury acquitted Ogunkoya on all charges.   

       After  his  acquittal  Ogunkoya,  pro  se,  filed  a  §  1983  lawsuit  naming  the  NYSP 

officers  involved  in  his  arrest,  Monroe  County  DA  Sandra  Doorley,1  Monroe  County 

ADAs  Monaghan  and  Egan,  and  Monroe  County  itself.    Ogunkoya  amended  his 

complaint twice, with pro bono counsel filing the second amended complaint.  Both the 

NYSP and Monroe County defendants moved to dismiss under Fed. R. Civ. P. 12(b)(6) 




1 Monroe County District Attorney Sandra Doorley was incorrectly sued in her individual 
capacity as Susan Doorley.  Although the briefs list Doorley as an appellant, the District Court 
adopted the magistrate judge’s recommendation that all claims against her be dismissed.  
Accordingly, nothing remains pending against her at this time, and she has no stake in the 
instant appeal. 
                                                  6 
arguing that Ogungoya’s complaint failed to state a claim and that the prosecutors had 

absolute immunity.  The fully briefed motions were referred to the magistrate judge.  

       The  magistrate  judge’s  Report  and  Recommendation  (“R&R”)  construed  the 

second amended complaint to plead the following claims against all the individual NYSP 

and  Monroe  County  defendants:  false  arrest  and  false  imprisonment,  malicious 

prosecution, failure to arraign, and related claims for failure to intervene with respect to 

each of the preceding claims.  The R&R also construed Ogunkoya’s complaint to assert a 

Monell  municipal  liability  claim  against  Monroe  County,  alleging  an  unconstitutional 

practice or custom and failure to train its officers.  The magistrate judge recommended 

that all claims against the NYSP defendants proceed except the claims alleging malicious 

prosecution,  failure  to  intervene  in  plaintiff’s  prosecution,  and  failure  to  intervene  in 

plaintiff’s arraignment on the part of the arresting officers in Brooklyn.  

       With respect to the ADAs, the magistrate judge recommended that the false arrest, 

malicious  prosecution,  and  related  failure  to  intervene  claims  be  dismissed.    The 

magistrate judge recommended that the failure to arraign and related failure to intervene 

claims proceed against the ADAs.  In so doing, the magistrate judge ruled that the ADAs 

were  not  entitled  to  absolute  immunity  for  their  roles  in  the  events  underlying 

Ogunkoya’s failure to arraign claims.   

       In addition, the magistrate judge recommended that all claims against DA Doorley 

be  dismissed  because  she  lacked  personal  involvement  or  had  absolute  immunity.    


                                                 7 
Finally,  the  magistrate  judge  recommended  that  the  municipal  liability  claim  against 

Monroe County also proceed because Ogunkoya had plausibly pled a Monell violation 

requiring the resolution of factual questions.   

       The district judge adopted the R&R.  This appeal followed.   

                                                III. 

       Absolute immunity bars § 1983 suits against prosecutors for their role “in initiating 

a prosecution and in presenting the State’s case.”  Imbler v. Pachtman, 424 U.S. 409, 431 

(1976).  Instead of relying on strict categories of actions with respect to which absolute 

immunity attaches, the relevant question is “whether there is pending or in preparation 

a court proceeding in which the prosecutor acts as an advocate.”  Warney, 587 F.3d at 123.  

Ultimately, we ask “whether a reasonable prosecutor would view the acts challenged by 

the complaint as reasonably within the functions of a prosecutor.”  Giraldo v. Kessler, 694 

F.3d 161, 166 (2d Cir. 2012).  

       The ADAs’ decision to prosecute Ogunkoya and proceed by grand jury indictment 

rather  than  proceed  on  separate  criminal  complaints  is  a  prosecutorial  exercise  of 

discretion  entitled  to  absolute  immunity.    See  Burns  v.  Reed,  500  U.S.  478,  486  (1991) 

(quoting Imbler, 424 U.S. at 430–31) (holding that “[p]rosecutors are absolutely immune 

. . . for their conduct in ‘initiating a prosecution’”).  What we must decide is whether the 

ADAs  are  entitled  to  absolute  immunity  when  they  directed  the  NYSP  not  to  have 




                                                 8 
Ogunkoya  arraigned  in  the  Greece  and  Irondequoit  town  courts  and  informed  those 

courts that Ogunkoya would not be arraigned.  

       In our view, the Supreme Court’s pronouncement in Imbler squarely addresses the 

conduct of the ADAs at issue here.  424 U.S. at 430–31.  The Court noted: 

        We recognize that the duties of the prosecutor in his role as advocate for the 
        State  involve  actions  preliminary  to  the  initiation  of  a  prosecution  and 
        actions  apart  from  the  courtroom.    A  prosecuting  attorney  is  required 
        constantly, in the course of his duty as such, to make decisions on a wide 
        variety of sensitive issues.  These include questions of whether to present a 
        case  to  a  grand  jury,  whether  to  file  an  information,  [and]  whether  and 
        when to prosecute. . . . 
         
Id. at 431 n.33. 

       The District Court erred in denying the ADAs absolute immunity.  The District 

Court  found  that  “’a  reasonable  prosecutor’  would  conclude  that  the  Greece  and 

Irondequoit arraignments were a police, not a prosecutorial, responsibility.”  J. App. 113.  

We disagree.  It is true that, in New York, the responsibility for presenting a detained 

person before a court for evaluation of the legality of his or her detention is generally a 

police responsibility.  See N.Y. Crim. Proc. Law § 140.20(1) (McKinney) (“Upon arresting 

a person without a warrant, a police officer . . . must . . . without unnecessary delay bring 

the  arrested  person  or  cause  him  to  be  brought  before  a  local  criminal  court  and  file 

therewith  an  appropriate  accusatory  instrument  charging  him  with  the  offense  or 

offenses in question.”) (emphasis added).  When a police officer arrests a person without 

a warrant, the officer is constitutionally obliged to present the arrestee before a judicial 


                                                 9 
officer for a determination of probable cause.  See Gerstein v. Pugh, 420 U.S. 103, 113‐14 

(1975).  That is necessarily an obligation imposed on the officer, who has custody of the 

arrested person, to prevent an extended unauthorized detention.  However, whether a 

prosecutor is performing a police function or acting as an advocate on behalf of the state 

with  regard  to  a  detained  individual  “depends  in  part  on  whether  one  looks  at  the 

prosecutors’  discrete  actions,  or  at  their  role  and  function  in  an  ongoing  proceeding.”  

Warney,  587  F.3d  at  123.    We  take  the  second  approach,  determining  the  prosecutor’s 

immunity “chiefly on whether there is pending or in preparation a court proceeding in 

which  the  prosecutor  acts  as  an  advocate.”    Id.    Viewed  in  the  context  of  Ogunkoya’s 

pending indictment and prosecution on multiple charges, a reasonable prosecutor would 

conclude that the ADAs’ function in controlling Ogunkoya’s arraignments on multiple 

different charges that would later be subsumed in a single charging document was part 

of a prosecutor’s role as the gatekeeper of “whether and when to prosecute.”  Imbler, 424 

U.S. at 431 n.33. 

       The analysis this Court undertook in Warney is helpful to our analysis here.  In 

Warney,  we  recognized  that  prosecutors  who  are  alleged  to  have  not  timely  disclosed 

exculpatory DNA evidence obtained during habeas proceedings are entitled to absolute 

immunity.  Id. at 115–21, 125.  We concluded that classifying the steps that the prosecutors 

took—testing and delaying disclosure of DNA evidence, and identifying the real killer—

was impossible “with[out] reference to context.”  Id. at 123.  Inculpatory results would 


                                                10 
aid advocacy; exculpatory results could give rise to an administrative burden to effect 

disclosure; results inculpating another would support initiation of a new investigation.  

We held that regardless of the test results, all the steps that the Warney prosecutors took 

“were integral to and subsumed in the advocacy functions being performed in connection 

with Warney’s post‐conviction initiatives.”  Id.  

       Our decision in Warney follows the Supreme Court’s instruction in Van de Kamp v. 

Goldstein,  555  U.S.  335,  344  (2009),  that  absolute  immunity  covers  administrative  acts 

“directly connected with the conduct of a trial.”  The Court explained: 

        [U]nlike  with  other  claims  related  to  administrative  decisions,  an 
        individual  prosecutor’s  error  in  the  plaintiff’s  specific  criminal  trial 
        constitutes an essential element of the plaintiff’s claim.  The administrative 
        obligations at issue here are thus unlike administrative duties concerning, 
        for example, workplace hiring, payroll administration, the maintenance of 
        physical facilities, and the like.  Moreover, the types of activities on which 
        Goldstein’s  claims  focus  necessarily  require  legal  knowledge  and  the 
        exercise of related discretion, e.g., in determining what information should 
        be  included  in  the  training  or  the  supervision  or  the  information‐system 
        management.  And in that sense also Goldstein’s claims are unlike claims 
        of, say, unlawful discrimination in hiring employees.  Given these features 
        of the case before us, we believe absolute immunity must follow. 
         
Id.  In Warney, “[j]ust as the administrative act in Goldstein was integral to an advocacy 

function,” the potentially administrative or investigative acts “were also integral to the 

overarching advocacy function.”  587 F.3d at 124. 

       Here,  the  ADAs’  direction  that  Ogunkoya  not  be  arraigned  in  Greece  and 

Irondequoit  cannot  be  understood  without  reference  to  their  decision  to  proceed  by 

grand jury indictment on the three sets of charges together. Viewed as a set of discrete 
                                               11 
acts,  the  ADAs’  interference  in  Ogunkoya’s  arraignments  in  Greece  and  Irondequoit 

ostensibly hampered a police administrative function—presentation of the defendant as 

the last stage of the police’s investigation and arrest.  See, e.g., Simon v. City of New York, 

727 F.3d 167, 172 (2d Cir. 2013) (“Investigation, arrest, and detention have historically and 

by precedent been regarded as the work of police, not prosecutors.”).  But that is not the 

lens through which to examine the prosecutor’s actions.  Rather, we view what occurred 

as the ADAs directing the NYSP on how to proceed with respect to a court proceeding 

pending or in preparation “in which the prosecutor [is acting] as an advocate.”  Warney, 

587 F.3d at 123.  

       The decision to initiate prosecution, what charges to bring, and how to perfect and 

consolidate those charges is a quintessential prosecutorial function.  See Imbler, 424 U.S. 

at 431; Ying Jing Gan v. City of New York, 996 F.2d 522, 530 (2d Cir. 1993) (“A prosecutor 

. . . has absolute immunity in connection with the decision whether or not to commence 

a prosecution.”).  The ADAs were not only participating in Ogunkoya’s arraignment on 

the Henrietta charges but preparing to prosecute him on what they were informed were 

multiple charges in two other towns as well.  Exercising their “related discretion,” the 

ADAs decided to initiate prosecution of Ogunkoya in the two other towns, and ultimately 

to  pursue  all  three  sets  of  charges,  by  grand  jury  indictment  rather  than  have  three 

separate criminal actions proceed under the six felony complaints.  Goldstein, 555 U.S. at 




                                                12 
344.  The ADAs directed that Ogunkoya’s arraignment in Greece and Henrietta not occur 

in order to control how the state’s criminal case would proceed.   

       So,  while  the  District  Court  was  correct  that  in  New  York  state  arraignment  is 

generally a police function, its analysis failed to consider that a court proceeding was in 

preparation,  Warney,  587  F.3d  at  123,  and  that  the  ADAs’  participation  in  the  act  of 

scheduling arraignments on the multiple charges that were to be consolidated in a single 

indictment  was  “directly  connected  with  the  conduct  of  a  trial”  and  “require[d]  legal 

knowledge and the exercise of related discretion.”  Goldstein, 555 U.S. at 344.  As the ADA 

explained in his email to Ogunkoya’s counsel, Ogunkoya had already been arraigned on 

the Henrietta charges and was being detained on that basis.  Further arraignments on the 

Greece  and  Irondequoit  charges  were  not  necessary  for  him  to  continue  to  be  held 

pursuant to the Henrietta arraignment and on terms set by the Henrietta court.2  As their 




2 Ogunkoya complains about ADA Egan’s argument to the Henrietta court that bail on the 
Henrietta charge should be set at a rate that reflected the pendency of the Greece and 
Irondequoit felony complaints, on which he had not been arraigned, in addition to the Henrietta 
complaints.  He further asserts that the bail bondsman did not want to post bail “because of the 
possibility that as soon as he was released [he] would be arrested on the four counts on which 
he had not [been] arraigned.”  J. App. 13.  He cites documents not in the record assertedly 
showing that he “was arrested on the Greece charges as well as the Henrietta charges.” On this 
basis, he argues that the ADAs and the other New York state defendants violated his 
constitutional rights by failing to “intervene and prevent his extended detention.”  J. App. 17.  
Although the sequence of events is regrettable, these facts do not alter our analysis regarding 
the prosecutors’ entitlement to absolute immunity in light of their exercise of prosecutorial 
functions in determining to arraign Ogunkoya only on the Henrietta charge, and to await a 
grand jury’s indictment on the charges pertaining to events in all three towns. 
                                                13 
role with respect to the arraignments was prosecutorial, the ADAs are thus entitled to 

absolute immunity. 

         Nor does our decision in Simon, on which the District Court relied, mandate a 

different result.  727 F.3d 167.  In Simon, we held that a prosecutor who used a material 

witness warrant to detain a witness for questioning, instead of allowing officers to fulfill 

the  warrant  by  bringing  the  witness  before  the  court,  was  not  entitled  to  absolute 

immunity.  Id. at 169–70.  We reasoned that arrest and detention are historically police 

functions  and  that  New  York  law  explicitly  entrusts  the  execution  of  material  witness 

warrants to police officers.  Id. at 172–73.   

       Simon  was  not  detained  for  a  trial,  but  merely  held  in  the  course  of  a  criminal 

investigation, for which no judicial proceedings were scheduled.  Simon, 727 F.3d at 169, 

174.  The prosecutor’s acts were not “subsumed [with]in the advocacy function” related 

to a pending court proceeding in the nature of  a criminal prosecution.  Warney, 587 F.3d 

at 123.  We noted as much at the time.  Simon, 727 F.3d at 174 (explaining, “[t]hat Simon 

might eventually have been called to testify in a judicial proceeding does not make her 

detention a prosecutorial function”) (citing Buckley v. Fitzsimmons, 509 U.S. 259, 275–76 

(1993)).    It  was  clear,  given  the  context  and  timing  of  the  Simon  prosecutor’s  acts  in 

question, that the prosecutor was involved in an investigation, not in advocacy related to 

the initiation and prosecution of criminal charges.  Id.  Indeed, as we pointed out there, 

the  prosecutor  in  Simon  was  “actively  avoiding  the  court‐ordered  material  witness 


                                                  14 
hearing”; his acts ensured that the plaintiff “had no way of contesting her detention.”  Id. 

at 173.  In this case, in contrast, it is immaterial that the ADAs may have interfered with 

a police function because the overarching reason for their directing the arraignments in 

town  courts  to  not  occur  was  not  related  to  Ogunkoya’s  warrantless  arrest,  but  rather 

constituted an exercise of their prosecutorial discretion in preparing a case for indictment 

and deciding when, where, and how to prosecute.  The separation of the two functions is 

highlighted further by the observation that once his bond documents for the Henrietta 

charge alone were signed, he was released, despite his still not having been arraigned on 

the  Greece  and  Irondequoit  charges.    For  these  reasons,  we  hold  that  the  ADAs  have 

absolute immunity and the claims against them must be dismissed.  

                                               IV. 

       Monroe County appeals from the District Court’s denial of its motion to dismiss 

Ogunkoya’s Monell municipal liability and failure‐to‐train claims.  Although the order 

denying  absolute  immunity  is  “immediately  appealable  under  the  collateral  order 

doctrine,”  Shmueli,  424  F.3d  at  236,  pendent  appellate  jurisdiction  is  only  appropriate 

where an issue is “inextricably intertwined” with the other issues on appeal giving rise 

to the appellate court’s jurisdiction or is necessary to ensure “meaningful review” of those 

issues.  Warney, 587 F.3d at 126 (internal quotation marks omitted).  Our decision here is 

guided, if not mandated, by the previous decision of this Court in Warney.  There we held:  

       Unlike the order denying immunity, the order denying Monroe County’s 
       motion to dismiss is not immediately appealable pursuant to the collateral 
                                                15 
           order doctrine. . . . The elements of a Monell claim, and the extent to which 
           prosecutors in New York are agents of the state (as opposed to a county) 
           are  not  inextricably  intertwined  with  the  question  of  absolute  immunity.  
           We therefore decline to exercise pendent appellate jurisdiction over these 
           issues at this time.   
            
Id.;  cf.  Askins  v.  Doe  No.  1,  727  F.3d  248,  253  (2d  Cir.  2013)  (holding  that  an  arresting 

officer’s liability is irrelevant to liability of municipality).  For these same reasons we hold 

that the County’s appeal is premature and one over which we lack appellate jurisdiction. 

                                                   V. 

        For  the  foregoing  reasons,  the  order  of  the  District  Court  insofar  as  it  denied 

absolute  immunity  to  the  ADAs  is  reversed,  and  this  case  is  remanded  for  further 

proceedings  consistent  with  this  opinion.3    The  appeal  filed  by  Monroe  County  is 

dismissed. 




3 Ogunkoya’s lawsuit against the remaining defendants will proceed in the District Court.  We 
express no views as to the merits of those claims. 
                                                   16